             Case 5:21-cv-00060-JGB-SHK Document 1 Filed 01/13/21 Page 1 of 12 Page ID #:1



                   1 Christopher W. Olmsted, CA Bar No. 173771
                       christopher.olmsted@ogletree.com
                   2 OGLETREE, DEAKINS, NASH,
                       SMOAK & STEWART, P.C.
                   3 4370 La Jolla Village Drive, Suite 990
                       San Diego, CA 92122
                   4 Telephone: 858-652-3100
                       Facsimile: 858-652-3101
                   5
                       Natalie Hernandez Catahan CA Bar No. 289350
                   6 natalie.hernandez@ogletree.com
                       OGLETREE, DEAKINS, NASH,
                   7 SMOAK & STEWART, P.C.
                       Park Tower, Fifteenth Floor
                   8 695 Town Center Drive
                       Costa Mesa, CA 92626
                   9 Telephone: 714-800-7900
                       Facsimile: 714-754-1298
                  10
                       Attorneys for Defendant Eyecare Services
                  11 Partners Management LLC

                  12                            UNITED STATES DISTRICT COURT
                  13         CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
                  14

                  15 JENNIFER GONZALES, an individual,            Case No. 5:21-cv-0060
                  16               Plaintiff,                     DEFENDANT EYECARE SERVICES
                                                                  PARTNERS MANAGEMENT LLC’S
                  17         v.                                   NOTICE OF REMOVAL OF CIVIL
                                                                  ACTION UNDER 28 U.S.C. §§ 1332
                  18
                     EYECARE SERVICES PARTNERS                    AND 1441
                  19 MANAGEMENT LLC, a Delaware                   [Filed concurrently herewith Certificate of
                     Corporation; and DOES 1 through 25,          Interested Parties; Civil Cover Sheet;
                  20 Inclusive,                                   Corporate Disclosure Statement;
                                                                  Declarations of Karen Rose and
                  21               Defendants.                    Natalie Hernandez Catahan; Notice
                                                                  of Related Cases; and Request for
                  22                                              Judicial Notice]
                  23
                                                                  Complaint Filed: November 5, 2020
                  24

                  25

                  26

45560673_1.docx   27

                  28
                                                                                            Case No. 5:21-cv-0060
                          DEFENDANT EYECARE SERVICES PARTNERS MANAGEMENT LLC’S
                                    NOTICE OF REMOVAL OF CIVIL ACTION
             Case 5:21-cv-00060-JGB-SHK Document 1 Filed 01/13/21 Page 2 of 12 Page ID #:2



                   1         TO THE UNITED STATES DISTRICT COURT FOR THE CENTRAL
                   2   DISTRICT OF CALIFORNIA AND TO PLAINTIFF AND HER COUNSEL OF
                   3   RECORD:
                   4         PLEASE TAKE NOTICE that Defendant Eyecare Services Partners
                   5   Management LLC (“Defendant”), petitions the Court to remove this action from the
                   6   Superior Court of the State of California for the County of Riverside to the United
                   7   States District Court for the Central District of California pursuant to 28 U.S.C.
                   8   §§ 1332 and 1441(b) because complete diversity of citizenship exists between Plaintiff
                   9   Jennifer Gonzales (“Plaintiff”), a citizen of the State of California, and Defendant, a
                  10   citizen of the State of Delaware and the State of Texas; that the amount in controversy
                  11   exceeds the jurisdictional minimum of $75,000 set forth in section 1332(a); and that
                  12   the foregoing facts were true at the time the Complaint in this matter was filed and
                  13   remain true as of the date of the filing of this Notice of Removal, as more fully set
                  14   forth below on the following grounds:
                  15   I.    THE STATE COURT ACTION
                  16         1.     On or about November 5, 2020, Plaintiff filed an action against Defendant
                  17   entitled “JENNIFER GONZALES, an individual, Plaintiff vs. EYECARE SERVICES
                  18   PARTNERS MANAGEMENT LLC, et al.,” in Riverside County Superior Court,
                  19   Case Number CVSW2000254.
                  20         2.     On December 14, 2020, Plaintiff served Defendant’s agent for service of
                  21   process, CT Corporation System, with the following documents: Summons; Notice of
                  22   Case Management Conference; Notice of Department Assignment; Civil Case Cover
                  23   Sheet; Certificate of Counsel; and Complaint for Damages, true and correct copies of
                  24   which are collectively attached hereto as “Exhibit A.” A true and correct copy of the
                  25   Service of Process Transmittal Notice is attached hereto as “Exhibit B.”
                  26         3.     The Complaint alleges that Plaintiff was discriminated against on the
45560673_1.docx   27   basis of her disability and pregnancy. Specifically, Plaintiff asserts causes of action
                  28   for: (1) discrimination on the basis of pregnancy, childbirth or related medical
                                                               1                        Case No. 5:21-cv-0060
                           DEFENDANT EYECARE SERVICES PARTNERS MANAGEMENT LLC’S
                                          NOTICE OF REMOVAL OF CIVIL ACTION
             Case 5:21-cv-00060-JGB-SHK Document 1 Filed 01/13/21 Page 3 of 12 Page ID #:3



                   1   condition; (2) interference/violation of pregnancy disability leave rights; (3) disability
                   2   discrimination; (4) gender discrimination; (5) retaliation; (6) failure to prevent gender
                   3   discrimination; (7) failure to accommodate; (8) failure to engage in the interactive
                   4   process; (9) retaliation based on request of disability leave; (10) retaliation; (11)
                   5   negligent supervision; (12) intentional infliction of emotional distress; and (13)
                   6   wrongful termination in violation of public policy. See Complaint.
                   7          4.    On January 11, 2021, Defendant filed its Answer in Riverside County
                   8   Superior Court. A true and correct copy of Defendant’s Answer is attached hereto as
                   9   “Exhibit C.”
                  10   II.    REMOVAL IS TIMELY
                  11          5.    A defendant in a civil action has thirty (30) days from the date it is validly
                  12   served with a summons and complaint to remove the action to federal court. 28 U.S.C.
                  13   § 1446(b) (“The notice of removal of a civil action or proceeding shall be filed within
                  14   30 days after the receipt by the defendant, through service or otherwise, of a copy of
                  15   the initial pleading setting forth the claim for relief upon which such action or
                  16   proceeding is based…”); Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S.
                  17   344, 354 (1999) (faxed file-stamped copy of complaint did not trigger removal period).
                  18          6.    Here, removal is timely because Defendant is filing this Notice of
                  19   Removal within thirty (30) days of when service on Defendant was completed. See
                  20   Fed. R. Civ. P. 26.
                  21   III.   COMPLETE DIVERSITY EXISTS BETWEEN THE PARTIES
                  22          7.    Plaintiff is a Citizen of California. For diversity purposes, a person is
                  23   a “citizen” of the state in which she is domiciled. Kantor v. Wellesley Galleries, Ltd.,
                  24   704 F.2d 1088, 1090 (9th Cir. 1983). A person’s domicile is the place she resides with
                  25   the intention to remain or to which she intends to return. Kanter v. Warner-Lambert
                  26   Co., 265 F.3d 853, 857 (9th Cir. 2001). Plaintiff is and, at all times since the
45560673_1.docx   27   commencement of this action has been, a resident and citizen of the State of California.
                  28   Complaint ¶ 1 (“Plaintiff … is a natural person who is, and at all relevant times was,
                                                                 2                           Case No. 5:21-cv-0060
                         DEFENDANT EYECARE SERVICES PARTNERS MANAGEMENT LLC’S
                                          NOTICE OF REMOVAL OF CIVIL ACTION
             Case 5:21-cv-00060-JGB-SHK Document 1 Filed 01/13/21 Page 4 of 12 Page ID #:4



                   1   a resident of the United States and a domiciliary of the State of California.”)
                   2         8.        Defendant is a Citizen of Delaware and Texas. Defendant is now and
                   3   was at the time of the filing of this action, a citizen of a state other than California
                   4   within the meaning of 28 U.S.C. § 1332(c)(1). For diversity purposes, “a corporation
                   5   shall be deemed to be a citizen of every State and foreign state by which it has been
                   6   incorporated and of the State or foreign state where it has its principal place of
                   7   business.” 28 U.S.C. § 1332(c)(1).
                   8         9.        The United States Supreme Court, in Hertz Corp. v. Friend, 559 U.S. 77,
                   9   92-93 (2010), held that a corporate entity’s “principal place of business” for
                  10   determining its citizenship is its “nerve center”:
                  11
                                  We conclude that “principal place of business” is best read as
                  12              referring to the place where a corporation’s officers direct, control,
                                  and coordinate the corporation’s activities. It is the place that Courts
                  13              of Appeals have called the corporation’s “nerve center.” And in
                                  practice it should normally be the place where the corporation
                  14              maintains its headquarters -- provided that the headquarters is the
                                  actual center of direction, control, and coordination, i.e., the “nerve
                  15              center.”
                  16   Id. at 92-93.
                  17         10.       At the time of the filing of this action, Defendant was, and still is, a
                  18   corporation organized and incorporated under the laws of the State of Delaware. See
                  19   “Exhibit D” to Declaration of Karen Rose (“Rose Decl.”) at ¶ 3. Defendant has not
                  20   been incorporated in California. See Rose Decl. at ¶ 3. Defendant’s principal place
                  21   of business is in the State of Texas as it performs the vast majority of its executive and
                  22   administrative functions at its corporate headquarters at 2727 N. Harwood St., Ste.
                  23   350, Dallas, Texas, 75201. Rose Decl. ¶ 4. Defendant’s executive officers, including
                  24   the chief executive officer, chief financial officer, chief human resources officer, and
                  25   general counsel, maintain their offices at Defendant’s headquarters in Dallas, Texas.
                  26   Id. From its headquarters in Texas, Defendant makes and implements company-wide
45560673_1.docx   27   operating, financial, employee relations, marketing, development, customer care,
                  28   accounting, income tax, treasury, and legal policy decisions. Id. Accordingly,
                                                              3                        Case No. 5:21-cv-0060
                          DEFENDANT EYECARE SERVICES PARTNERS MANAGEMENT LLC’S
                                         NOTICE OF REMOVAL OF CIVIL ACTION
             Case 5:21-cv-00060-JGB-SHK Document 1 Filed 01/13/21 Page 5 of 12 Page ID #:5



                   1   Defendant is not a citizen of the state of California. Rather, Defendant is a citizen of
                   2   the State of Delaware and of the State of Texas pursuant to the “nerve center” test and
                   3   its incorporation.
                   4           11.    The Citizenship of “Doe Defendants” Must Be Disregarded. The
                   5   citizenship of fictitiously-named “Doe” defendants is to be disregarded for the
                   6   purposes of removal. 28 U.S.C. § 1441(a). This Court has jurisdiction over the case
                   7   based on diversity jurisdiction pursuant to 28 U.S.C. §§ 1332(a) and 1441(a), in that,
                   8   Plaintiff is a citizen of California and Defendant is not a citizen of California.
                   9   Therefore, complete diversity among the parties exists now, and did so at the time of
                  10   the filing of the operative Complaint on November 5, 2020.
                  11   IV.     THE AMOUNT IN CONTROVERSY EXCEEDS AN AGGREGATE OF
                  12           $75,000, EXCLUSIVE OF INTEREST AND COSTS
                  13           12.    Removal is proper if, from the allegations of the Complaint and the
                  14   Notice of Removal, it is more likely than not that the value of Plaintiff’s claims
                  15   exceeds $75,000. Sanchez v. Monumental Life Ins. Co., 102 F. 3d 398, 404 (9th Cir.
                  16   1996); Lucett v. Delta Airlines, Inc., 171 F. 3d 295, 298 (5th Cir. 1999). In determining
                  17   whether the jurisdictional minimum is met, the Court considers all recoverable
                  18   damages, including mental and emotional distress damages, punitive damages,
                  19   statutory penalties, and attorneys’ fees. Gibson v. Chrysler Corp., 261 F.3d 927, 945
                  20   (9th Cir. 2001); Kroske v. U.S. Bank Corp., 432 F.3d 976, 980-81 (9th Cir. 2005); Galt
                  21   G/S v. JSS Scandinavia, 142 F.3d 1150, 1155-56 (9th Cir. 1998). These damages
                  22   include those that can reasonably be anticipated at the time of removal, not merely
                  23   those already incurred. Simmons v. PCR Tech., 209 F. Supp. 2d 1029, 1035 (N.D. Cal.
                  24   2002); see also Celestino v. Renal Advantage Inc., No. C 06-07788 JSW, 2007 WL
                  25   1223699 (N.D. Cal. April 24, 2007) (“[T]he amount in controversy includes not only
                  26   damages accrued up to the time of removal, but also a reasonable assessment of
45560673_1.docx   27   damages likely to be accrued after the time of removal.”).
                  28           13. This Court's jurisdictional minimum, an amount in controversy in excess
                                                                 4                        Case No. 5:21-cv-0060
                             DEFENDANT EYECARE SERVICES PARTNERS MANAGEMENT LLC’S
                                         NOTICE OF REMOVAL OF CIVIL ACTION
             Case 5:21-cv-00060-JGB-SHK Document 1 Filed 01/13/21 Page 6 of 12 Page ID #:6



                   1   of $75,000, was satisfied at the time of the filing of this action, and still is satisfied, by
                   2   the facts set forth herein and more specifically described below.1
                   3          14.    Plaintiff seeks to recover general and special damages, including but not
                   4   limited to substantial losses in earnings and other employment benefits, medical
                   5   expenses, emotional distress, punitive damages, and attorneys’ fees and costs. See
                   6   Complaint ¶¶ 46-48, 56-58, 64-67, 74-76, 81-83, 88-90, 95-97, 104-107, 112-115,
                   7   123-125, 131-134, 138-139, 147-150 and Prayer for Relief ¶¶ 1-6.
                   8          15.    Based on the allegations in the Complaint, Defendant’s conservative,
                   9   good faith estimate of the value of this action if Plaintiff prevails and recovers the
                  10   damages that she seeks is well in excess of $75,000. Specifically, Defendant estimates
                  11   the amount in controversy as follows:
                  12          A.     Lost Earnings
                  13          16.    Plaintiff’s claim for compensatory damages, including lost prior and
                  14   future earnings, must be based on her annual compensation during the time of her
                  15   employment with Defendant. At the time of Plaintiff’s termination on July 1, 2020,
                  16   Plaintiff was classified as a full-time employee earning an hourly rate of $16.00 per
                  17   hour. Rose Decl. ¶¶ 5-6.
                  18          17.    Plaintiff’s employment with Defendant ended on July 1, 2020. Rose
                  19   Decl. ¶ 5. Thus, at the time of this removal, Plaintiff’s alleged unmitigated wage
                  20   damages are approximately $17,920 (which is $16 x 40 hours per week x 28 weeks of
                  21   missed work). Based on the 2020 Judicial Caseload Profile for the Central District of
                  22   California, the median time from filing in federal court to trial in a civil case is 20
                  23   months. See “Exhibit E” to Declaration of Natalie Hernandez Catahan (“Catahan
                  24   Decl.”) ¶ 3. By the time this case is resolved at trial, likely no earlier than September
                  25

                  26
                       1
                       By estimating the amounts Plaintiff may recover if she prevails, Defendant does not
45560673_1.docx   27 concede that Plaintiff will prevail on any of her claims or that, if she prevails, she is
                     entitled to damages in any particular amount or at all. Defendant reserves the full right
                  28 to dispute Plaintiff’s claims with respect to both liability and damages.
                                                                 5                          Case No. 5:21-cv-0060
                         DEFENDANT EYECARE SERVICES PARTNERS MANAGEMENT LLC’S
                                          NOTICE OF REMOVAL OF CIVIL ACTION
             Case 5:21-cv-00060-JGB-SHK Document 1 Filed 01/13/21 Page 7 of 12 Page ID #:7



                   1   13, 2022 (20 months from the date the lawsuit was removed to federal court, and
                   2   approximately 115 weeks since Plaintiff’s termination), Plaintiff’s unmitigated lost
                   3   wages could amount to approximately $73,600 (which is $16 x 40 hours per week x
                   4   115 weeks of missed work).
                   5         A.    Emotional Distress Damages
                   6         18.   Plaintiff alleges that, as a result of Defendant’s actions, she suffered and
                   7   continues to suffer from “humiliation, emotional distress, loss of reputation, and
                   8   mental and physical pain and anguish … .” Complaint ¶¶ 47, 57, 65, 75, 82, 89, 96,
                   9   105, 113, 124, 132, 139, 148. Unspecified mental and emotional distress damages are
                  10   properly considered in calculating the amount in controversy. See Simmons supra,
                  11   209 F. Supp. 2d at 1031–35.
                  12         19.   To establish the amount of emotional distress damages in controversy, a
                  13   defendant may introduce evidence of jury verdicts in cases involving analogous facts.
                  14   See Simmons, 209 F. Supp. 2d at 1033; Faulkner v. Astro-Med, Inc., 1999 U.S. Dist.
                  15   LEXIS 15801, *4 (N.D. Cal. 1999). In California, courts have awarded substantial
                  16   damages for emotional distress in employment cases alleging discrimination and
                  17   retaliation. See, e.g., Juarez v. Autozone Stores, Inc., 2014 WL 7017660 (S.D. Cal.
                  18   2014) (pain and suffering award of $250,000 in discrimination case); Palma v. Rite
                  19   Aid Corp., 2012 WL 3541952 (L.A. County Sup. Ct.) (award of $3,000,000 in pain
                  20   and suffering to employee who was terminated after taking medical leaves of absence);
                  21   Espinoza v. County of Orange, 2009 WL 6323832 (Orange County Sup. Ct.)
                  22   (awarding plaintiff $500,000 in emotional distress damages for disability
                  23   discrimination and harassment); Lopez v. Bimbo Bakeries USA Inc., 2007 WL
                  24   4339112 (San Francisco Super. Ct.) (awarding the plaintiff $122,000 in emotional
                  25   distress damages for wrongful termination, failure to prevent discrimination and
                  26   failure to accommodate a pregnant employee who provided note that she needed work
45560673_1.docx   27   restriction and then was terminated shortly thereafter); Royal v. Los Angeles
                  28   Community College District, 2007 WL 1708023 (L.A. County Sup. Ct.) (awarding the
                                                             6                        Case No. 5:21-cv-0060
                         DEFENDANT EYECARE SERVICES PARTNERS MANAGEMENT LLC’S
                                        NOTICE OF REMOVAL OF CIVIL ACTION
             Case 5:21-cv-00060-JGB-SHK Document 1 Filed 01/13/21 Page 8 of 12 Page ID #:8



                   1   plaintiff $65,000 in emotional distress damages for pregnancy discrimination). True
                   2   and correct copies of these verdicts are attached as “Exhibit F” to Catahan Decl. at ¶
                   3   5.
                   4         20.   Therefore, if Plaintiff were to prevail at trial, she could be awarded a
                   5   substantial amount of emotional distress damages in addition to any award for lost
                   6   wages and benefits.
                   7         B.    Punitive Damages
                   8         21.   Plaintiff’s Complaint also seeks recovery for punitive or exemplary
                   9   damages. See Complaint ¶¶ 66, 106, 114, 133, 149.
                  10         22.   “Where both actual and punitive damages are recoverable under a
                  11   complaint, each must be considered to the extent claimed in determining jurisdictional
                  12   amount.” Bell vs. Preferred Life Assurance Soc’y, 320 U.S. 238, 240 (1943); Gibson,
                  13   supra, 261 F.3d at 945 (“It is well established that punitive damages are part of the
                  14   amount in controversy in a civil action.”); Simmons, 209 F.Supp.2d at 1033 (court may
                  15   consider punitive damages recoverable under FEHA when determining the amount in
                  16   controversy).
                  17         23.   California courts have awarded plaintiffs significant punitive damages in
                  18   employment actions alleging discrimination or retaliation. See Lopez, supra, 2007 WL
                  19   4339112 (San Francisco Sup. Ct.) ($2,000,000 punitive damages award to an
                  20   employee who sued for pregnancy discrimination, on top of a $122,000 emotional
                  21   distress damages award); Juarez, supra, 2014 WL 7017660 (S.D. Cal. 2014) (punitive
                  22   damages award of $185,000,000 in discrimination case); Roby v. McKesson Corp., 47
                  23   Cal. 4th 686 (2009) (holding that a punitive damage award of $1,900,000, equal to the
                  24   compensatory damage award, was appropriate in FEHA case); Robinson v. Mantra
                  25   Films, Inc., 2006 WL 3198969 (L.A. County Sup. Ct.) (plaintiff in pregnancy
                  26   discrimination case claiming $12,964 in back wages, was awarded $137,930 in
45560673_1.docx   27   unspecified damages by an arbitrator); and Tiffany v. O’Reilly Auto Stores, Inc., 2013
                  28   WL 4894307 (E.D. Cal. 2013) (noting in pregnancy discrimination case that the
                                                           7                         Case No. 5:21-cv-0060
                         DEFENDANT EYECARE SERVICES PARTNERS MANAGEMENT LLC’S
                                      NOTICE OF REMOVAL OF CIVIL ACTION
             Case 5:21-cv-00060-JGB-SHK Document 1 Filed 01/13/21 Page 9 of 12 Page ID #:9



                   1   $75,000 threshold would be “easily met” by adding $47,920.00 in projected lost wages
                   2   to emotional distress damages, punitive damages, and statutory attorney’s fees likely
                   3   to be in excess of $27,280.00). True and correct copies of these verdicts are attached
                   4   as “Exhibit F” to Catahan Decl. at ¶ 5.
                   5         24.    Therefore, if Plaintiff were to prevail at trial, she could be awarded a
                   6   substantial amount of punitive damages, which must be taken into consideration in
                   7   evaluating the amount-in-controversy requirement for purposes of removal.
                   8         C.     Attorneys’ Fees
                   9         25.    Attorneys’ fees may be included in the amount in controversy if
                  10   recoverable by statute or contract. Galt G/S, supra, 142 F.3d at 1155-56. Attorneys’
                  11   fees are recoverable as a matter of right to the prevailing party under the California
                  12   Fair Employment and Housing Act (“FEHA”). See Cal. Gov. Code, § 12965.
                  13         26.    Here, Plaintiff seeks attorneys’ fees under FEHA pursuant to the
                  14   California Government Code. See Complaint ¶¶ 48, 58, 67, 76, 83, 90, 97, 107, 115,
                  15   125 and Prayer for Relief ¶ 5. Thus, the Court must consider Plaintiff’s request for
                  16   attorneys’ fees in assessing the amount-in-controversy requirement.
                  17         27.    Courts have awarded far in excess of $75,000 in attorneys’ fees in FEHA
                  18   cases. See, e.g., Beasley v. East Coast Foods, Inc. Case No. BC509995 (L.A. County
                  19   Sup. Ct.) (attorney’s fees award of $1,514,140 in FEHA case). A true and correct copy
                  20   of this verdict is attached as “Exhibit F” to Catahan Decl. at ¶ 5.
                  21         28.    Defendant anticipates depositions being taken in this case and that
                  22   Defendant will file a Motion for Summary Judgment. Based on defense counsel’s
                  23   experience, it is more likely than not that the fees will exceed $75,000 through
                  24   discovery and a summary judgment hearing, and the fees would certainly exceed
                  25   $75,000 if the case proceeds to trial. See Catahan Decl. ¶ 4.
                  26         29.    Accordingly, based on a good faith estimate of the value of the claims
45560673_1.docx   27   asserted on the face of the Complaint, it is “more likely than not” that the amount at
                  28   issue in this lawsuit exceeds the minimum amount required for diversity jurisdiction.
                                                                8                         Case No. 5:21-cv-0060
                           DEFENDANT EYECARE SERVICES PARTNERS MANAGEMENT LLC’S
                                            NOTICE OF REMOVAL OF CIVIL ACTION
           Case 5:21-cv-00060-JGB-SHK Document 1 Filed 01/13/21 Page 10 of 12 Page ID #:10



                   1   Sanchez, supra, 102 F.3d at 404; see, e.g., Simmons, supra, 209 F. Supp. 2d at 1031-
                   2   1035 (finding that the plaintiff’s alleged lost income of $25,600 at the time of removal,
                   3   included with unspecified amounts for medical expense damages, emotional damages,
                   4   punitive damages, and attorneys’ fees anticipated to incur through trial, satisfy the
                   5   amount in controversy required to establish diversity jurisdiction); White v. FCI USA,
                   6   Inc., 319 F.3d 672, 674 (5th Cir. 2003) (a wrongful termination claim including a
                   7   “lengthy list of compensatory and punitive damages” including loss of pay, impaired
                   8   earning capacity, emotional distress, etc. combined with a claim for attorneys’ fees
                   9   and punitive damages, was sufficient to exceed the $75,000 minimum required to
                  10   establish diversity jurisdiction, even though Plaintiff had only specified $13,000 in
                  11   damages from lost income at the time of removal); and Thompson v. Big Lots Stores,
                  12   Inc., 2017 WL 590261 (E.D. Cal. 2017) (finding that pregnancy discrimination claim
                  13   praying for economic damages and unspecified emotional distress, punitive damages,
                  14   and attorney’s fees satisfied the amount in controversy required to establish diversity
                  15   jurisdiction, even though the plaintiff had only incurred $27,027 in lost wages at the
                  16   time of removal). True and correct copies of these verdicts are attached as “Exhibit
                  17   F” to Catahan Decl. at ¶ 5.
                  18          30.   This Court has original jurisdiction over the case pursuant to 28 U.S.C.
                  19   §§ 1332(a) and 1441(a), on the basis that the amount in controversy exceeds the
                  20   requisite $75,000, exclusive of interest and costs.
                  21   V.     THE REQUIREMENTS OF 28 U.S.C. § 1446 ARE MET
                  22          31.   In accordance with 28 U.S.C. § 1446(a), this Notice of Removal is filed
                  23   in the District Court of the United States in which the action is pending. The Superior
                  24   Court of California, County of Riverside is located within the Central District of
                  25   California. Therefore, venue is proper in this Court, pursuant to 28 U.S.C. 84(c),
                  26   because it is the “district and division embracing the place where such action is
45560673_1.docx   27   pending.” 28 U.S.C. § 1441(a).
                  28          32. In accordance with 28 U.S.C. § 1446(b), Defendant’s Notice of Removal
                                                              9                         Case No. 5:21-cv-0060
                            DEFENDANT EYECARE SERVICES PARTNERS MANAGEMENT LLC’S
                                         NOTICE OF REMOVAL OF CIVIL ACTION
           Case 5:21-cv-00060-JGB-SHK Document 1 Filed 01/13/21 Page 11 of 12 Page ID #:11



                   1   was filed within 30 days after service of the Complaint on December 14, 2020.
                   2         33.    In accordance with 28 U.S.C. § 1446(a), Exhibits A and C, attached
                   3   hereto, contain copies of all process, pleadings, and orders served upon Plaintiff,
                   4   Defendant, or the Court.
                   5         34.    In accordance with 28 U.S.C. § 1446(d), Defendant will give written
                   6   notice of the original removal of this action to Plaintiff via her counsel and file a copy
                   7   of that Notice with the Superior Court of California, Riverside County.
                   8         35.    In the event this Court has a question regarding the propriety of this
                   9   Notice of Removal, Defendant requests that the Court issue an Order to Show Cause
                  10   so that Defendant may have an opportunity to more fully brief the basis for this
                  11   removal.
                  12         WHEREFORE, Defendant removes the above-referenced action to this Court.
                  13

                  14   DATED: January 13, 2021                 OGLETREE, DEAKINS, NASH, SMOAK &
                                                               STEWART, P.C.
                  15

                  16

                  17                                           By: /s/ Natalie Hernandez Catahan
                                                                   Christopher W. Olmsted
                  18                                               Natalie Hernandez Catahan
                                                                   Attorneys for Defendant Eyecare Services
                  19                                               Partners Management LLC
                  20

                  21

                  22

                  23

                  24

                  25

                  26

45560673_1.docx   27

                  28
                                                   10                 Case No. 5:21-cv-0060
                          DEFENDANT EYECARE SERVICES PARTNERS MANAGEMENT LLC’S
                                    NOTICE OF REMOVAL OF CIVIL ACTION
           Case 5:21-cv-00060-JGB-SHK Document 1 Filed 01/13/21 Page 12 of 12 Page ID #:12



                   1                                PROOF OF SERVICE
                             Jennifer Gonzales v. Eyecare Services Partners Management LLC, et al.
                   2                                 Case No. 5:21-cv-0060
                   3        I am and was at all times herein mentioned over the age of 18 years and not a
                     party to the action in which this service is made. At all times herein mentioned I have
                   4 been employed in the County of Orange in the office of a member of the bar of this
                     court at whose direction the service was made. My business address is 695 Town
                   5 Center Drive, Suite 1500, Costa Mesa, CA 92626.

                   6         On January 13, 2021, I served the following document(s):
                   7    DEFENDANT EYECARE SERVICES PARTNERS MANAGEMENT LLC’S
                                  NOTICE OF REMOVAL OF CIVIL ACTION
                   8                 UNDER 28 U.S.C. §§ 1332 AND 1441
                   9   by placing ☐ (the original) ☒ (a true copy thereof) in a sealed envelope addressed as
                       follows:
                  10
                       Joshua D. Gruenberg, Esq.                    Attorneys for Plaintiff
                  11   Daphne A.M. Delvaux, Esq.                    Jennifer Gonzales
                       GRUENBERG LAW                                Telephone: 619-230-1234
                  12   2155 First Avenue                            Facsimile: 619-230-1074
                       San Diego, CA 92101-2013
                  13

                  14   ☒     BY MAIL: I placed the envelope for collection and mailing, following our
                  15
                             ordinary business practices. I am readily familiar with the practice of Ogletree,
                             Deakins, Nash, Smoak & Stewart P.C.’s practice for collecting and processing
                  16
                             correspondence for mailing. On the same day that correspondence is placed for
                             collection and mailing, it is deposited in the ordinary course of business with
                  17
                             the United States Postal Service, in a sealed envelope with postage fully prepaid.

                  18
                       ☐     BY CM/ECF: With the Clerk of the United States District Court of California,
                             using the CM/ECF System. The Court’s CM/ECF System will send an e-mail
                  19
                             notification of the foregoing filing to the parties and counsel of record who are
                             registered with the Court’s CM/ECF System.
                  20   ☒     (Federal): I declare that I am employed in the office of a member of the State
                  21
                             Bar of this Court at whose direction the service was made. I declare under
                             penalty of perjury under the laws of the United States of America that the above
                  22
                             is true and correct.

                  23
                              I declare under penalty of perjury under the laws of the United States of America
                       that the above is true and correct.
                  24         Executed on January 13, 2021, at Costa Mesa, California.
                  25

                  26

45560673_1.docx   27                                                 Diane Vo
                  28                                                                                   45560673.1
                                                    11                 Case No. 5:21-cv-0060
                           DEFENDANT EYECARE SERVICES PARTNERS MANAGEMENT LLC’S
                                     NOTICE OF REMOVAL OF CIVIL ACTION
